Title: To George Washington from William Heath, 1 January 1783
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury January 1st 1783
                        
                        By the last southern mail I was honord with yours of the 17th ultimo.
                        I have desired Lt Colonel Popkin to furnish me with a return of the number of soldiers who came in the Cartel
                            from Canada and were ordered on to the army a list of their names if he has one, and the name of the Serjeant who marched
                            the party. was in hopes to have had them in Season to forward with this, but they are not come to hand.
                        A Storm of rain came on the 26th ultimo, which continued all day, with wind Southeasterly, and Southerly, but
                            no accounts have Since been received of the French Fleet, it is presumed they received no damage in our Bay, and are
                            prosecuting their Voyage.
                        The Day before yesterday a Ship arrived at Salem in forty days from France,my Friend writes me, "The only
                            news I have heard is the arrival of Mr Adams at Paris from Holland, its thought to assist in the negotiations for Peace."
                            we have no other news. with Compliments of the Season I have the honor to be with the greatest respect Your Excellency’s
                            most Obedient Servant
                        
                            W. Heath
                        
                    